             Case 1:20-mj-00129-EPG Document 121 Filed 12/04/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 STEPHANIE M. STOKMAN
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:20-MJ-00129-EPG
12                                Plaintiff,             STIPULATION FOR EXTENSION OF TIME FOR
                                                         PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                           5.1(d) AND EXCLUSION OF TIME
14   KENNETH BASH et al.,                                DATE: December 4, 2020
                                                         TIME: 2:00 p.m.
15                                Defendants.            COURT: Hon. Sheila K. Oberto
16

17          Plaintiff United States of America, by and through its attorney of record, Assistant United States

18 Attorney STEPHANIE M. STOKMAN, and defendant James Armstrong, both individually and by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      The Complaint in this case was filed on or about November 17, 2020, and defendants

21 first appeared before a judicial officer of the Court in which the charges in this case were pending on

22 November 20, 2020. The court set a preliminary hearing date of December 4, 2020.

23          2.      By this stipulation, the parties jointly move for an extension of time of the preliminary

24 hearing date to December 18, 2020, at 2:00 p.m., before the duty Magistrate Judge, pursuant to Rule

25 5.1(d) of the Federal Rules of Criminal Procedure. The parties stipulate that the delay is required to

26 allow for the government’s continuing investigation of the case. The parties further agree that the
27 interests of justice served by granting this continuance outweigh the best interests of the public and the

28 defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

                                                         1
30
             Case 1:20-mj-00129-EPG Document 121 Filed 12/04/20 Page 2 of 4


 1          3.     The parties agree that good cause exists for the extension of time, and that the extension

 2 of time would not adversely affect the public interest in the prompt disposition of criminal cases.

 3 Therefore, the parties request that the time between December 4, 2020, and December 18, 2020, be

 4 excluded pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T-4.

 5          IT IS SO STIPULATED.

 6
     Dated: December 2, 2020                                MCGREGOR W. SCOTT
 7                                                          United States Attorney
 8
                                                            /s/ STEPHANIE M. STOKMAN
 9                                                          STEPHANIE M. STOKMAN
                                                            Assistant United States Attorney
10

11
     Dated: December 2, 2020                                /s/ Daniel Harralson
12                                                          DANIEL HARRALSON
13                                                          Counsel for Defendant
                                                            James Armstrong
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        2
30
              Case 1:20-mj-00129-EPG Document 121 Filed 12/04/20 Page 3 of 4

   MCGREGOR W. SCOTT
 1 United States Attorney
   STEPHANIE M. STOKMAN
 2 Assistant United States Attorney
   2500 Tulare Street, Suite 4401
 3 Fresno, CA 93721
   Telephone: (559) 497-4000
 4 Facsimile: (559) 497-4099

 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 1:20-MJ-00129-EPG
11
                                   Plaintiff,             FINDINGS AND ORDER EXTENDING TIME FOR
12                                                        PRELIMINARY HEARING PURSUANT TO RULE
                             v.                           5.1(d) AND EXCLUDING TIME
13
     KENNETH BASH ET AL.,                                 DATE: December 4, 2020
14                                                        TIME: 2:00 p.m.
                                  Defendants.             COURT: Hon. Sheila K. Oberto
15

16

17
            The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
18
     Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on November 27, 2020.
19
     The Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,
20
     demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule
21
     5.1(d) of the Federal Rules of Criminal Procedure.
22
            Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
23
     of justice served by granting this continuance outweigh the best interests of the public and the defendant
24
     in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would
25
     not adversely affect the public interest in the prompt disposition of criminal cases.
26
            THEREFORE, FOR GOOD CAUSE SHOWN:
27
            1.      The date of the preliminary hearing is extended to December 18, 2020, at 2:00 p.m.
28
            2.      The time between December 4, 2020, and December 18, 2020, shall be excluded from
                                                           3
30
             Case 1:20-mj-00129-EPG Document 121 Filed 12/04/20 Page 4 of 4


 1 calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).

 2          3.      Defendants shall appear at that date and time before the Magistrate Judge on duty.

 3
     IT IS SO ORDERED.
 4

 5 Dated:        December 4, 2020                               /s/   Sheila K. Oberto             .
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        4
30
